IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


AJATHA WERTS-KNOTTS,                       : No. 151 EM 2015
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
WORKERS' COMPENSATION APPEAL               :
BOARD (PHILADELPHIA SCHOOL                 :
DISTRICT AND SEDGWICK CLAIMS               :
MANAGEMENT SERVICES, INC.),                :
                                           :
                   Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 21st day of January, 2016, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.